DETAILED ACTION
The concurrently filed preliminary amendment has been entered.
Claim(s) 2 and 5-7 is/are cancelled, and claim(s) 1, 3-4 and 8-24 is/are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishikawa et al. (2017/0263985).
Figure 1 (annotated, next page) disclose a vehicle control device 10 comprising:
	a housing 12 to be mounted on a vehicle 28 (Figure 3), the housing having 
(i) a suction port through which outdoor air is taken in along a width direction of the vehicle 28 (Figures 4-5) and 
(ii) a discharge port 26 from which the air taken in through the suction port is discharged;
	a filter 22 to be disposed at the suction port;
	a flow passage (black arrows) through which the air taken in through the suction port is to pass until the air is discharged from the discharge port 26;
	a blower 20 disposed in the flow passage;

    PNG
    media_image1.png
    622
    807
    media_image1.png
    Greyscale


a blocking member (12a, 12c, 12a) (shaded) that is a one-piece plate-shaped member, the blocking member (12a, 12c, 12a) being disposed, in the flow passage, at a position at which the blocking member (12a, 12c, 12a) faces a whole of an opening face of the suction port (Figure 1, width-wise and Figure 3 height-wise) and a distance between the blocking member (12a, 12c, 12a) and the suction port is in a predetermined range;
	an electronic component 14 accommodated within the housing 12 and disposed exterior to the flow passage; and
	a radiator 18b connected to the electronic component 14 (Figure 2), to emit, from a portion of the radiator 18b exposed to the flow passage, heat generated by the electronic component 14, wherein
suction port flows toward the blocking member (12a, 12c, 12a), thereafter flows along the blocking member (12a, 12c, 12a), passes through the radiator 18b and the blower 20, and is discharged from the discharge port 26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8-12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al. (8,462,505) in view of Latham et al. (7,455,706).
Nagami et al. (Figures 1-3) discloses a vehicle control device comprising:
	a housing 102 to be mounted on a vehicle 101, the housing 102 having 
(i) a suction port 120 (leftmost in Figure 2 and uppermost in Figure 3) through which outdoor air is taken in along a width direction (along the short dimension in Figures 2-3) of the vehicle 102 and 
(ii) a discharge port 121 (leftmost in Figure 2 and uppermost in Figure 3) from which the air taken in through the suction port 120 is discharged;
	a flow passage through which the air taken in through the suction port 120 is to pass until the air is discharged from the discharge port 121;
	a blower 108 disposed in the flow passage;
a blocking member 107B that is a one-piece plate-shaped member, the blocking member 107B being disposed, in the flow passage, at a position at which the blocking member 107B 
	an electronic component 103 accommodated within the housing 102 and disposed exterior to the flow passage; and
	a radiator 105 connected to the electronic component 103, to emit, from a portion 151 of the radiator 105 exposed to the flow passage, heat generated by the electronic component 103,
wherein the air taken in through the suction port 120 flows toward the blocking member 107B, thereafter flows along the blocking member 107B, passes through the radiator 105 and the blower 108, and is discharged from the discharge port 121;
	but does not disclose a filter to be disposed at the suction port 120.
Latham et al. discloses a control device 10 comprising:
	a housing 12 having 
(i) a suction port 20 through which outdoor air is taken in and 
(ii) a discharge port 26 from which the air taken in through the suction port 20 is discharged;
	a flow passage through which the air taken in through the suction port 20 is to pass until the air is discharged from the discharge port 26;
	a blower 28 disposed in the flow passage;
	an electronic component (14, 16, 18) accommodated within the housing 12; and
a filter (22, 24) to be disposed at the suction port 20 for the purpose of minimizing entry of particulates and vapors to maintain optimal conditions in an outdoor environment.

Regarding claim 3, Figures 2-3 of Nagami et al. disclose the blocking member 107B has an end portion (leftmost in Figure 2 and uppermost in Figure 3) that is near to the discharge port 121 and that is fixed to an inner wall 102D of the flow passage, and
	the air taken in through the suction port 120 flows toward the blocking member 107B, thereafter flows along the blocking member 107B in a direction away from the discharge port 121, turns in a direction opposite to the direction away from the discharge port 121, passes through the radiator 105 and the blower 108, and is discharged from the discharge port 121.
	Regarding claim 4, Figures 2-3 of Nagami et al. disclose the suction port 120 is formed on a face 102A of the housing 102 perpendicular to the width direction of the vehicle 101,
	the discharge port 121 is formed on a face 102D of the housing perpendicular to the direction of movement of the vehicle,
	the radiator 105 comprises fins 151 that extend in the direction F of movement of the vehicle 101 and are spaced in a vertical direction (Figure 2), and
	the blower 108 sucks, along the width direction of the vehicle 101, the air taken in through the suction port 120, and thereafter discharges the air along the direction F of movement of the vehicle 101.
Regarding claim 8, as applied to claim 4 above, the claim limitations are met.

Regarding claim 10, as applied to claim 9 above, the claim limitations are met.
Regarding claim 11, as applied to claim 9 above, the claim limitations are met.
Regarding claim 12, as applied to claim 9 above, the claim limitations are met.
Regarding claim 19, Figure 1 of Latham et al. discloses the filter (22, 24) comprises:
	a first filter 22; and a second filter 24 placed nearer to an interior of the flow passage than the first filter 22 and having a mesh size that is finer than a mesh size of the first filter 22 (column 4, lines 39-45).
Regarding claim 20, as applied to claim 19 above, the claim limitations are met.
Regarding claim 21, as applied to claim 19 above, the claim limitations are met.

	Claim(s) 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al. (8,462,505) in view of Latham et al. (7,455,706) as applied to claim(s) 1, 3-4, 8-12 and 19-21 above, and further in view of Korinsky et al. (6,940,716).
	The combined teachings of Nagami et al. and Latham et al. lacks the blower 108 is disposed nearer to the discharge port 121 than the radiator 105.
Korinsky et al. (Figures 6A-6B) discloses a control device comprising:
	a housing 622 having 
(i) a suction port (top) through which air is taken in and 
(ii) a discharge port (right) from which the air taken in through the suction port is discharged;

	a blower 630 disposed along the flow passage;
	an electronic component 636 (bottom) accommodated within the housing 622 and disposed exterior to the flow passage; and
	a radiator 636 (top) connected to the electronic component, to emit, from a portion of the radiator 636 exposed to the flow passage, heat generated by the electronic component,
wherein
	the blower 630 is disposed nearer to the discharge port than the radiator 636 for the purpose of providing an alternative design in mounting the blower.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Nagami et al. and Latham et al. the blower is disposed nearer to the discharge port than the radiator for the purpose of providing an alternative design in mounting the blower as recognized by Korinsky et al..
Regarding claim 14, as applied to claim 13 above, the claim limitations are met.
Regarding claim 15, as applied to claim 13 above, the claim limitations are met.

Claim(s) 16-18 and 22-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al. (8,462,505) in view of Latham et al. (7,455,706) as applied to claim(s) 1, 3-4, 8-12 and 19-21 above, and further in view of Verdegan et al. (6,422,395).
	The combined teachings of Nagami et al. and Latham et al. further discloses in Figure 1 of Latham et al a shape of a cross section of the filter (22, 24) taken along a horizontal direction 
	Verdegan et al. (Figures 2-4) discloses a filter 70 comprising:
	a first filter 82; and a second filter 72 placed downstream of the first filter 82 and having a mesh size that is finer than a mesh size of the first filter 82;
wherein a shape of a cross section of the filter 70 taken along a horizontal direction (Figure 4) is a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions (when employed as a flat filter (22, 24) as disclosed in Figure 1 of Latham et al.) for the purpose of achieving a desired filtering characteristic.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Nagami et al. and Latham et al. the filter having a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions for the purpose of achieving a desired filtering characteristic as recognized by Verdegan et al..
Regarding claim 17, as applied to claim 16 above, the claim limitations are met.
Regarding claim 18, as applied to claim 16 above, the claim limitations are met.
	Regarding claim 22, as applied to claim 16 above, Figure 4 of Verdegan et al. discloses 
a length of each of the concave portions of the first filter 82 in a width direction is shorter than a length of each of the concave portions of the second filter 72 in the width direction (since the first filter 82 nests inside the second filter 72 in the flow direction), and a length of each of the convex portions of the first filter 82 in the width direction is longer than a length of each of the convex portions 
	a distance between the first filter 82 and the second filter 72 in a direction perpendicular to the opening face of the suction port 20 as taught by Latham et al. is shorter than a width of the first filter 92 in the direction (since the first filter 82 covers the second filter 72 in the flow direction) perpendicular to the opening face of the suction port.
Regarding claim 23, as applied to claim 22 above, the claim limitations are met.
Regarding claim 24, as applied to claim 22 above, the claim limitations are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/LEONARD R LEO/Primary Examiner, Art Unit 3763